                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


KRISTOPHER DOTSON, individually
and on behalf of similarly
situated persons,

          Plaintiffs,

v.                                 Civil Action No. 2:17-cv-00896

P.S. MANAGEMENT, INC.,
PFC, INC., P.S. II,
INCORPORATED, and
P.S. III, INC.,

          Defendants.

                               ORDER

          Pending is the parties’ joint motion for stay, filed

July 22, 2019.


          The parties move to stay these proceedings pending the

court’s resolution of the parties’ Combined Joint Motion to

Approve Collective Action Settlement, filed July 22, 2019.     The

parties assert that a stay would promote judicial economy and

conserve the resources of the parties inasmuch as, without a

stay, the parties would need to continue with significant and

costly discovery that might be rendered moot if the court grants

the pending motion to approve the settlement.


          “[T]he power to stay proceedings is incidental to the

power inherent in every court to control the disposition of the
causes on its docket with economy of time and effort for itself,

for counsel, and for litigants.”    Landis v. N. Am. Co., 299 U.S.

248, 254, (1936).


          Good cause being shown, it is ORDERED that the

parties’ joint motion to stay be, and hereby is, granted.   It is

further ORDERED that the deadlines set in the court’s May 10,

2019 scheduling order be continued until the further order of

the court.


          The Clerk is directed to transmit copies of this order

to all counsel of record.


                                    ENTER: August 5, 2019




                                2
